Citation Nr: 1715107	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-41 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to February 20, 2009.

3. Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine from February 20, 2009 to April 8, 2014.

4. Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine since April 9, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1991 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction was subsequently transferred to Wichita, Kansas. The case was remanded in May 2013, March 2014, and April 2016 for additional development.

The Veteran testified at a Travel Board hearing in August 2013 before the undersigned. A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In the Board's April 2016 remand, the Board instructed the AOJ to obtain the Veteran's relevant records from the U.S. Railroad Retirement Board. The AOJ sent the Veteran a letter requesting that he complete and return an authorization form enabling VA to obtain any relevant medical records. The Veteran never responded, and thus, the AOJ was unable to obtain any additional relevant medical records. However, the U.S. Railroad Retirement Board is a part of the federal government. VA has a heightened duty to obtain records from other federal agencies. Therefore, additional efforts to obtain these records must be made. 

Accordingly, the case is REMANDED for the following action:

1. Contact the U.S. Railroad Retirement Board and/or any other appropriate entity and request all records relied upon in making the Veteran's disability retirement determination.

All efforts to obtain these records must be documented in the file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




